Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 1 of 20 PageID #: 9817




                          Exhibit 3
 Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 2 of 20 PageID #: 9818



                                                                        Page 1

 1                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
 2                            HUNTINGTON DIVISION
 3       ------------------------------:
         JONATHAN R., minor, by Next                :
 4       Friend, Sarah Dixon, et al.                :
                                                    :
 5                      Plaintiffs                  :
                                                    :
 6                  vs.                             : Class Action
                                                    : 3:19-cv-00710
 7       JIM JUSTICE, in his official               :
         capacity as the Governor of                :
 8       West Virginia, et al.                      :
                                                    :
 9                      Defendants                  :
         ------------------------------:
10
11
12           DEPOSITION OF ELIZABETH M. APARICIO, PH.D.
13
14       DATE:                   October 30, 2020
15       TIME:                   8:58 a.m.
16       LOCATION:               Rockville, Maryland
17       REPORTED BY:            Shari R. Broussard, RPR, CSR
                                 Reporter, Notary
18
19
20
21
22

                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 3 of 20 PageID #: 9819


                                                    Page 30                                                            Page 32
   1   mental health and sexual health intervention with  1           Q    Could you turn to page five of your
   2   youth experiencing homelessness and then if you    2        report, please.
   3   turn the page to page four, you state that         3           A    Yes, I'm there.
   4   "Approximately 40 percent of the homeless youth in 4           Q    So the first sentence under the heading
   5   my studies are former foster youth"; is that       5        "Summary of Opinion" it says, "Upon careful
   6   right?                                             6        review, it is my opinion that the West Virginia
   7      A Correct.                                      7        Department of Health and Human Resources and the
   8      Q How many foster youth are you referring       8        Bureau for Children and Families have failed to
   9   to when you say 40 percent?                        9        provide sufficient care for youth in foster care
  10      A Give me a moment.                            10        aged 14 and older who are preparing to age out of
  11      Q Sure.                                        11        foster care."
  12      A So those studies are referring to -- let     12               Did I read that correctly?
  13   me back up and just answer what you said.         13           A    Yes, you did.
  14   Twenty-seven youths.                              14           Q    Before this project, had you ever
  15      Q And is that 27 youths, that's the            15        reviewed a child welfare program to determine if
  16   40 percent of the homeless youth or is that the   16        it provides sufficient care for youth in foster
  17   total number in the studies?                      17        care aged 14 and older who are preparing to age
  18      A So the studies that you're referring to      18        out of foster care?
  19   are a series of studies from a development of a   19           A    I have not formally done so.
  20   sexual health program. This is what I was         20           Q    Have you done so informally?
  21   starting to say earlier. We had 68 youths go      21           A    I'm pausing because perhaps as part of
  22   through the program and so the 27 youths I'm      22        my regular work as a social worker I'd prefer if
                                                    Page 31                                                            Page 33
   1   referring to are part of that sample of 68 youths       1   systems were more responsive generally. I think
   2   who have received that program.                         2   we all want for our systems to work well. But no,
   3       Q Okay.                                             3   I have not informally or formally passed judgment
   4       A Does that answer your question?                   4   that an organization has failed to provide
   5       Q Yeah, that's helpful. Thank you.                  5   sufficient care for youth in foster care aged 14
   6       A Okay.                                             6   or older who are preparing to age out of the
   7       Q Where were those 27 youths in custody?            7   foster care system.
   8          MS. POST: Objection. Basis of                    8      Q And before this project, had you ever
   9   knowledge, ambiguous.                                   9   reviewed any type of program that serves foster
  10          Are you referring to a state? Are you           10   youth aged 14 or older to determine if the program
  11   referring to a program, an agency?                     11   provides sufficient care for youth in foster care
  12   BY MS. SMITH:                                          12   aged 14 and older?
  13       Q What state foster care program were              13          MS. POST: Objection. Ambiguous, "type
  14   these homeless youth in foster care in?                14   of program."
  15       A The question that we -- the question             15          THE WITNESS: Can you say more about
  16   that we asked -- the question that we asked them       16   what you mean?
  17   was whether or not they had ever been in foster        17   BY MS. SMITH:
  18   care, so I do not have that information as to          18      Q So besides the child welfare program,
  19   which system they were involved with.                  19   have you reviewed a type of program that serves
  20       Q Do you know if any were in custody due           20   foster youth or that provides services to foster
  21   to a juvenile justice adjudication?                    21   youth regarding whether or not they provide
  22       A I do not.                                        22   sufficient care for youth in foster care aged 14

                                                                                                        9 (Pages 30 - 33)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 4 of 20 PageID #: 9820


                                                            Page 34                                                    Page 36
   1   and older?                                                      1   cite, have you done any type of review or research
   2          MS. POST: Objection. Ambiguous.                          2   on your own regarding a specific state child
   3   Again, perhaps if counsel can clarify what you                  3   welfare program?
   4   mean. Agency, community-based program, non-foster               4          MS. POST: I'm going to object and ask
   5   care related, foster care related. That's a wide                5   that counsel please be specific as to the question
   6   variety and your question is very ambiguous.                    6   being asked. It was the Annie E. Casey program,
   7          THE WITNESS: I'm nodding to say yes, I                   7   not to be confused with Casey Family programs.
   8   don't understand the question that you're asking                8   And if you simply state in your question "Casey,"
   9   me.                                                             9   that can result in confusion, so I would just ask
  10   BY MS. SMITH:                                                  10   counsel to be specific. Now with that clarity --
  11      Q    Do you have any basis to compare West                  11   BY MS. SMITH:
  12   Virginia's child welfare program with another                  12       Q You can answer, Dr. Aparicio.
  13   child welfare program?                                         13       A So are you asking me if I have done the
  14      A    I have not conducted another expert                    14   same process with another organization before, the
  15   witness review of a child welfare system if that's             15   same thing that I've done here? The answer is no
  16   your question, so I have not done this same                    16   to that.
  17   process with another system if that's what you're              17          If you would like to know if I have
  18   asking me.                                                     18   worked with child welfare community-based
  19      Q    Besides an expert witness review, have                 19   organizations or state level child welfare
  20   you otherwise reviewed another child welfare                   20   organizations, the answer is yes.
  21   system?                                                        21          As you'll see in my curriculum vita, I
  22          MS. POST: Objection. Ambiguous. With                    22   have worked to oversee a pipeline training program
                                                            Page 35                                                    Page 37
   1   respect to aging out, with respect to some other                1   for child welfare in Hawaii, for example, and that
   2   form of inquiry? Perhaps counsel can be more                    2   involved collaborating with the department there
   3   specific.                                                       3   to see what kinds of skills they would like their
   4          THE WITNESS: Yes, can you be more                        4   social workers to have, so preparing them for
   5   specific, please?                                               5   being able to provide service to youth in care,
   6   BY MS. SMITH:                                                   6   including transition age youth in care.
   7      Q Sure. I mean, do you have any basis to                     7          Does that answer your question?
   8   compare West Virginia to another state's child                  8       Q Yes, thank you.
   9   welfare program?                                                9       A Okay.
  10          MS. POST: Objection.                                    10       Q On page, let's see, on page two of your
  11          You can answer.                                         11   report -- could you turn to that page, please?
  12          THE WITNESS: Yes.                                       12       A Yes, I'm there.
  13   BY MS. SMITH:                                                  13       Q The second sentence says, "I was asked
  14      Q And what is that?                                         14   to provide my opinion concerning West Virginia's
  15      A That is based on the evidence that's                      15   policies and practices for the provision of
  16   provided in my report as I've cited through the                16   services to transition age foster youth."
  17   Annie E. Casey Foundation that compared the                    17          Before this project, had you ever been
  18   outcomes of youth who are transition age youth                 18   asked to provide an opinion concerning a state's
  19   who've aged out of care actually in West Virginia              19   policies and practices for the provision of
  20   compared to national outcomes, and those details               20   services to transition age foster youth?
  21   are cited in my report.                                        21       A In what context?
  22      Q So besides the Casey report that you                      22       Q In any context.

                                                                                                        10 (Pages 34 - 37)
                                        Veritext Legal Solutions
                      215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 5 of 20 PageID #: 9821


                                                  Page 38                                                    Page 40
   1      A Not formally. I would say in the course        1        A What I said was that as a social worker,
   2   of my work as a social worker I was asked to        2     I had read my own organization's practice and
   3   provide guidance on how to better serve youth in    3     policy manuals.
   4   foster care and specifically my own clients. I,     4        Q Okay. So have you read any other child
   5   as a peer, was asked how to better -- you know,     5     welfare system -- agency or state agency or county
   6   just based on a peer-case review, how to better     6     agency child welfare policies before?
   7   serve other people/clients without revealing their  7        A As a social worker, yes.
   8   identifying details.                                8        Q And which --
   9           Let's see. I have not conducted a           9        A Not as an expert witness.
  10   policy manual review as detailed as what I've done 10        Q And which --
  11   for you all in West Virginia previously, but I     11        A Which is helpful.
  12   gave that a very thorough review and noted many of 12        Q No, yeah, thank you. I appreciate that.
  13   your policy and procedure manuals. I have read     13            And which child welfare programs, state
  14   many as a social worker and followed them myself 14       or county, have you reviewed their policies?
  15   but not have had to comment on -- on them in       15        A Montgomery County, Maryland.
  16   this -- in the level of detail that I've done for  16        Q Any others?
  17   you.                                               17        A No.
  18      Q And was the advice that you mentioned         18        Q And what was the context of your review
  19   that you've given more informally, was any of that 19     of Montgomery County, Maryland's policies?
  20   advice to child welfare agencies?                  20        A Can you be more specific?
  21      A I'm thinking. Not to state level child        21        Q Why were you reviewing the policies of
  22   welfare agencies but certainly to community-based 22      Montgomery County, Maryland?
                                                  Page 39                                                    Page 41
   1   organizations that are providing care to              1          What was the purpose of your review?
   2   transition age foster youth as in foster youth are    2      A The purpose of my review was I had
   3   placed with those organizations. I have provided      3   started as an intern there initially and was
   4   support to those organizations in how to deliver,     4   reading policy and procedure manuals to be able to
   5   for example, trauma informed care to that             5   get up to speed on expectations of me as a social
   6   population that they're serving.                      6   work intern both as an undergraduate student and
   7       Q And you mentioned that you've reviewed          7   as a graduate student. I had two internships with
   8   other states' -- correct me if I'm wrong. I think     8   Montgomery County Child Welfare.
   9   you mentioned you've reviewed other states' child     9      Q And do you have an opinion as to whether
  10   welfare policies and practice manuals before; is     10   Montgomery County, Maryland's child welfare
  11   that right?                                          11   policies are done well with respect to transition
  12          MS. POST: Objection. Misstates the            12   age youth?
  13   testimony.                                           13      A I do not have an --
  14          THE WITNESS: Can you be more specific         14          MS. POST: Objection. Outside of the
  15   about what you mean?                                 15   scope.
  16   BY MS. SMITH:                                        16          THE WITNESS: I do not have an opinion
  17       Q Yeah. I think you have said -- please          17   on that.
  18   correct me, but I thought you had said you have      18   BY MS. SMITH:
  19   reviewed other states' child welfare policies and    19      Q Of the child welfare systems that you're
  20   practice manuals, but you had never reviewed them    20   familiar with, are there any that you think have
  21   to the level of detail that you have with West       21   done well with respect to the provision of
  22   Virginia. Am I wrong about that?                     22   services to transition age foster youth?

                                                                                              11 (Pages 38 - 41)
                                     Veritext Legal Solutions
                   215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 6 of 20 PageID #: 9822


                                                   Page 54                                                   Page 56
   1       Q And do you have an opinion about DHHR's          1   distinction between policy and implementation is a
   2   (inaudible) policies that you reviewed?                2   bit muddy here, but one thing that concerned me
   3       A Can you repeat that? We had a little             3   was the overuse of congregate care among West
   4   interference.                                          4   Virginia foster youth and also the recruitment of
   5       Q Yeah, sorry about that. I heard that             5   foster homes that were specific for -- for youth
   6   too.                                                   6   who are in the sensitive developmental period,
   7          Do you have an opinion -- I'm sorry, it         7   which was confirmed by Ms. Harper in her
   8   might be me. Do you have an opinion regarding          8   deposition. So those may not be policies, but
   9   DHHR's child welfare policies that you reviewed?       9   they are practices certainly.
  10       A My opinion is that the policies and the         10       Q So did you see any policies, for
  11   listing of services that are provided are             11   example, regarding congregate care that gave you
  12   extensive. The long list looks very good, as I        12   concern?
  13   stated in my report, but the evidence for those --    13       A I would say they were not policies that
  14   the effectiveness of those policies and procedures    14   put a ceiling on expectations of how many youth,
  15   and services is unknown based on the data that        15   for example, are going --
  16   you're making available to the -- the plaintiff as    16          THE REPORTER: I'm sorry. I'm sorry,
  17   well as the data that is available nationally         17   something is cutting out. Could you start that
  18   other than to say that the outcomes of the youth      18   again? I don't know what's going on here.
  19   who are leaving care in West Virginia are much        19          (The reporter read the record
  20   poorer compared to what we would expect based on      20           as requested.)
  21   national averages.                                    21          THE REPORTER: Just hold on. Dawn, are
  22       Q So you don't have any concern with the          22   you on? Dawn? I think that's what the problem
                                                   Page 55                                                   Page 57
   1   policies themselves, it's the implementation of        1   is, I think she's frozen. Yeah, she's frozen.
   2   the policies; is that right?                           2           THE WITNESS: It's been an hour. Should
   3      A That's a broad statement to say that              3   we take a break?
   4   there's no concern with any policy anywhere, so I      4           THE REPORTER: Yeah, that's a good idea.
   5   would hesitate to say that. I haven't reviewed         5           MS. SMITH: Sure.
   6   every single policy that you have, so there may be     6           (Brief recess 10:15 a.m. to 10:17 a.m.)
   7   some room for improvement. But I would say in          7           (The reporter read the record
   8   general the -- the structure is there, but it          8            as requested.)
   9   seems, again, as you know, the implementation          9           THE WITNESS: Would you like me to pick
  10   and -- and, you know, all kinds of challenges         10   that up?
  11   related to that seem to be where the majority of      11   BY MS. SMITH:
  12   the issues lie. But I would hesitate to say that      12        Q Yes, I would. Thank you.
  13   there are no issues of any policy within West         13        A Okay. So what I was saying was that
  14   Virginia for transition age youth.                    14   it's more the lack of written policy about
  15      Q Did you identify any concerns that you           15   expectations regarding congregate care or
  16   had with any of DHHR's child welfare policies?        16   regarding recruitment of foster homes that I found
  17      A Give me a moment.                                17   concerning. So less of what's there and much more
  18      Q Sure.                                            18   of what's not there that gave me pause for
  19      A Can you restate your question, please?           19   concern.
  20      Q Were there any DHHR foster care policies         20        Q And did you review the policy regarding
  21   that you reviewed that you were concerned with?       21   the least restrictive settings?
  22      A I'm pausing because I think the                  22        A I did, yes, and I found that that -- I

                                                                                               15 (Pages 54 - 57)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 7 of 20 PageID #: 9823


                                                            Page 58                                                    Page 60
   1   felt that that policy was not being followed in                 1   knowledge, outside the scope.
   2   practice and so thank you for pointing that out to              2          THE WITNESS: I was not privy to those
   3   me. That is a policy that I see is there but                    3   conversations, no.
   4   seems not to be being followed.                                 4   BY MS. SMITH:
   5          In Ms. Harper's deposition she was not                   5      Q Did you ask the plaintiffs for that
   6   able to distinguish between, in congregate care,                6   information?
   7   for example, how many of their youth and what                   7          MS. POST: Objection. Calls for a legal
   8   proportion of the youths who are in congregate                  8   conclusion as well.
   9   care were justice involved and court ordered to                 9          THE WITNESS: Did I ask the plaintiffs
  10   actually be in that placement versus how many                  10   for the information in terms of those
  11   youths were in foster care and there because that              11   distinctions?
  12   was determined to be the least restrictive and                 12   BY MS. SMITH:
  13   most appropriate environment for them per what you             13      Q Yes.
  14   all use in your team decision-making model versus              14      A No, I did not.
  15   how many youths in foster care who were there                  15      Q And why not?
  16   simply because there was an unavailability of an               16          MS. POST: Objection.
  17   appropriate foster home, which would have been                 17          THE WITNESS: So why didn't I ask for
  18   the -- the most appropriate least restrictive                  18   that specific statistic? It doesn't seem like
  19   environment. So that's what I mean when I say                  19   they had that information, so if you give me a
  20   that there are issues with implementation that I               20   moment and I'll quote Ms. Harper.
  21   see.                                                           21          Thank you for your patience. I don't
  22      Q    And have those distinctions that                       22   want to misquote her.
                                                            Page 59                                                    Page 61
   1   Ms. Harper was not able to identify, would those                1   BY MS. SMITH:
   2   have been helpful for you in your review?                       2       Q No problem.
   3       A Yes, they would have been helpful and I                   3       A I'm looking for the point where she was
   4   think they would be helpful to the organization                 4   talking about the sense of overwhelm within the --
   5   too, to be thinking through what are the issues                 5   the system.
   6   and how can we address them. So that was -- I'm                 6       Q So I know what you're talking about. I
   7   sure we'll talk more about additional concerns,                 7   don't think I need you to find it right now. But
   8   but that was a concern as well, the review                      8   did you review the defendants' motion to clarify
   9   process -- the continuous quality review process.               9   the class definition which has this information in
  10       Q And is it your understanding that the                    10   it?
  11   department does not have the information regarding             11          MS. POST: Objection. Calls for a legal
  12   those distinctions?                                            12   conclusion, outside of the scope and I believe
  13       A I don't know whether or not the                          13   that was also filed after class certification.
  14   department has that information. I would hope                  14          And for point of clarification, the
  15   that they would have it. They should have. But                 15   quote that you were looking for is page 17, the
  16   it wasn't provided in the deposition and it wasn't             16   top of page 18.
  17   provided in any of the documents the -- the                    17   BY MS. SMITH:
  18   defendants provided to the plaintiffs, so I'm not              18       Q Dr. Aparicio, is it your opinion that
  19   able to comment fully on that.                                 19   the number of juvenile justice youths is relevant
  20       Q Do you know what topics Ms. Harper was                   20   to assessing DHHR's use of congregate care?
  21   asked to testify on in her deposition?                         21          MS. POST: Objection.
  22          MS. POST: Objection. Basis of                           22          THE WITNESS: Yes, it's relevant in the

                                                                                                        16 (Pages 58 - 61)
                                         Veritext Legal Solutions
                       215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 8 of 20 PageID #: 9824


                                                           Page 62                                                             Page 64
   1   sense that we would want to know how many of your              1   system is overwhelmed with the children that they
   2   youth are being put in congregate care because                 2   are serving, they're overwhelmed with all
   3   they're court ordered to be there, as I stated                 3   different kinds of things, so it's just been a
   4   earlier.                                                       4   challenge. And so that's what I'm referring to.
   5          And I'd like to circle back to what we                  5          So she may not have been -- that
   6   were talking about earlier with Ms. Harper's                   6   particular quote may not be attached to number of
   7   report. In my -- my report page 18, it states at               7   youths in congregate care per se. I think
   8   the top, "Ms. Harper affirmed the sense of                     8   actually she was talking about how many youths are
   9   overwhelm within the system multiple times,                    9   successfully transitioned into receiving the adult
  10   stating, 'There's many reports I could have run.              10   system with Medicaid, which is another important
  11   But at this point we have not enough staff to                 11   thing we would want for our youth as they're
  12   manage the data we're working with now, so I don't            12   transitioning out of -- of care. And I know, I'm
  13   know who would do that.'"                                     13   sure, that -- that anybody in the system would say
  14   BY MS. SMITH:                                                 14   they would want that to happen. She may have been
  15      Q       And what question of mine was that in              15   talking about that, but I'm referring to more just
  16   response to?                                                  16   an overall sense of overwhelm and not being able
  17      A       You were asking me earlier about being             17   to have the staff to be able to prepare those
  18   able to -- to pull those numbers and have                     18   kinds of numbers and -- yeah, that's what I'm
  19   available data to inform -- what I would do is to             19   referring to.
  20   use that to inform practice within the child                  20      Q    So her overwhelm is in regards to the
  21   welfare system and policy reform as it was                    21   data in reports; is that right? Is that what your
  22   necessary and managed within the system. And I'm              22   understanding is?
                                                           Page 63                                                             Page 65
   1   pointing that out because it seems like there is               1       A I would not say that it's limited to the
   2   that sense of overwhelm of -- of just trying to                2   data in reports, I would say that it also related
   3   manage the children who are already in care                    3   to the -- the day-to-day operations of the child
   4   without being able to reform -- or even evaluate               4   welfare system in West Virginia.
   5   and then reform those services or policies or                  5       Q Well, in the quote that you cited is she
   6   programs that are not serving your youth the way               6   referring to data in reports?
   7   that -- that West Virginia's hoping that they                  7       A That's true, she's reporting -- she's
   8   would.                                                         8   referring to data in reports there, yeah.
   9       Q And in that language that you quoted                     9          I think I have other quotes from her
  10   from Ms. Harper's testimony, is she referencing               10   where she talks about other points of overwhelm.
  11   the distinction between the juvenile justice                  11       Q In your role as an expert witness in
  12   population and the foster care population and                 12   this case, were you asked to identify areas that
  13   congregate care when she made that statement?                 13   DHHR has done well with respect to foster youth
  14       A I'd have to go back to her deposition to                14   aged 14 and older?
  15   confirm exactly what she was responding to at that            15       A I was asked to provide an overall
  16   moment.                                                       16   opinion and so, yes, of course I looked at those
  17       Q But is that what you think she was                      17   areas as well and commented on those in my report.
  18   referencing or are you quoting that testimony of              18          I'm a social worker and so it's -- I am
  19   hers more generally?                                          19   by nature trained to look at both strengths and
  20       A I'm quoting it as an example of one of                  20   challenges and so I thought myself at many points
  21   the many times that she indicated throughout her              21   wanting to highlight the things that you all are
  22   testimony that the West Virginia child welfare                22   trying to do and have attempted to do. Those --

                                                                                                              17 (Pages 62 - 65)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 9 of 20 PageID #: 9825


                                                   Page 78                                                    Page 80
   1           MS. SMITH: Sure.                               1   reports when it explains their methods.
   2           (Brief recess 10:43 a.m. to 10:47 a.m)         2       Q Okay. So on page nine we have Safety
   3           (The reporter read the record                  3   Outcome One, "Children are first and foremost
   4            as requested.)                                4   protected from abuse and neglect."
   5   BY MS. SMITH:                                          5          Do you know how many states were found
   6        Q So the first full paragraph on there, it        6   to be in substantial conformity with Safety
   7   says, "However, none of the seven child outcomes       7   Outcome One in the 2017 CFSR?
   8   across domains of safety, permanency, and              8       A I don't.
   9   well-being were found to be in substantial             9       Q Would it surprise you that only four
  10   conformity in West Virginia."                         10   states were found to be in substantial conformity?
  11           Did I read that correctly?                    11       A It would not because 95 percent is a
  12        A Yes.                                           12   high percentage, but how does West Virginia
  13        Q And what is your understanding of what         13   compare to other states in terms of percentage of
  14   it means when a CFSR review says that a state is      14   substantial conformity?
  15   not in substantial conformity with an outcome?        15       Q And then the same page number two
  16        A So that's based on the data that I             16   states, "Safety Outcome Two: Children are safely
  17   collected for that particular outcome, which again    17   maintained in their homes whenever possible and
  18   includes multiple indicators, and the expectation     18   appropriate."
  19   is that they have achieved that 95 percent --         19          Do you know how many states were found
  20   it's, you know, it's a little bit different on        20   to be in substantial conformity with Safety
  21   what exactly that means for each of the different     21   Outcome Two?
  22   outcomes, but that 95 percent of the cases            22       A I do not.
                                                   Page 79                                                    Page 81
   1   reviewed, for example, indicates that children         1       Q Would it surprise you that no state was
   2   are, for Safety Outcome One, children are first        2   found to be in substantial conformity?
   3   and foremost protected from abuse and neglect.         3       A Again, perhaps no, because 95 percent is
   4        Q And do you know how those outcomes are          4   a really high bar that we're working to achieve.
   5   measured?                                              5          What I did in my report was to look at
   6        A So they have -- each of them has                6   your percentage of substantial conformity and look
   7   multiple indicators. I would have to pull up the       7   at trends over time. So it's less that did you
   8   CFSR to tell you the specific indicators for each      8   meet the mark or not and more how are you doing
   9   of the outcomes, but there are -- each of the          9   relative -- relatively doing on this particular
  10   outcomes is a composite measure of several            10   outcome.
  11   different indicators that are based on a review       11       Q So on this particular outcome how did
  12   of -- of the system.                                  12   West Virginia compare with other states?
  13        Q And I believe you said that the                13       A I did not review other states' CFSRs, so
  14   expectation was a 95 percent substantial              14   I can't answer that question for you.
  15   conformity.                                           15       Q And then number three is "Permanency
  16           What do you mean by "expectation"?            16   Outcome One: Children have permanency and
  17        A That's the standard threshold that the         17   stability in their living situations."
  18   CFSR reports that they want for child welfare         18          Do you know how many states were found
  19   systems to achieve.                                   19   to be in substantial conformity with Permanency
  20        Q And what's your basis for saying that          20   Outcome One?
  21   it's an expectation?                                  21       A No.
  22        A That's what it states in the CFSR              22       Q So you don't know if West Virginia was

                                                                                               21 (Pages 78 - 81)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 10 of 20 PageID #: 9826


                                                             Page 82                                                   Page 84
    1   better or worse than other states on this outcome?              1   ten, we have Well-Being Outcome One. "Families
    2      A    No. I looked at multiple CFSRs for West                 2   have enhanced capacity to provide for their
    3   Virginia and it was more based on the report of                 3   children's needs."
    4   trends over time within your own state that I                   4          Do you know how many states were found
    5   looked at as well as the, again, the -- the                     5   to be in substantial conformity with Well-Being
    6   strengths and weaknesses that were presented in                 6   Outcome One?
    7   that report in terms of what West Virginia was                  7       A No.
    8   trying to do and what they had not -- not yet                   8       Q Would it surprise you that only six
    9   attained that they were working towards.                        9   states were found to be in substantial conformity?
   10      Q    And you looked at the 2008 CFSR and the                10       A No.
   11   2017 CFSR; is that right?                                      11       Q And is that for the same reason as the
   12      A    Yes.                                                   12   other outcomes?
   13      Q    And do you know what years were reviewed               13       A That's correct.
   14   for those two CFSRs?                                           14       Q Well-Being Outcome Two is next. It
   15      A    I believe it's the prior 12 months and                 15   says, "Children receive appropriate services to
   16   I'm not sure what the cutoff point is, so it's not             16   meet their educational needs."
   17   an exact, you know...                                          17          Do you know how many states were found
   18      Q    So it would be like 2016 for the 2017                  18   to be in substantial conformity with Well-Being
   19   CFSR and then 2007 for the 2008 CFSR; is that your             19   Outcome Two?
   20   understanding?                                                 20       A No.
   21      A    I would hate to say exactly what the --                21       Q Would it surprise you that no state was
   22   the time was and which month was drawn and all of              22   found to be in substantial conformity?
                                                             Page 83                                                   Page 85
    1   that, so -- but yes, it's -- it's slightly before               1       A No.
    2   because they need to collect the information and                2       Q Is that for the same reasons that we've
    3   then present it in order for the report to be                   3   discussed for the other outcomes?
    4   written.                                                        4       A Yes.
    5       Q And then Permanency Outcome Two, which                    5       Q And then the last, Well-Being Outcome
    6   is -- we're still on page nine --                               6   Three, says, "Children receive adequate services
    7       A Uh-huh.                                                   7   to meet their physical and mental health needs."
    8       Q -- "The continuity of family                              8          Do you know how many states were found
    9   relationships and connections in preserved for                  9   to be in substantial conformity with Well-Being
   10   children."                                                     10   Outcome Three?
   11          "In preserved for children," it seems a                 11       A No.
   12   bit of an odd phrasing, but do you know how many               12       Q Would it surprise you that no state was
   13   states were found to be in substantial conformity              13   found to be in substantial conformity?
   14   with Permanency Outcome Two?                                   14       A No.
   15       A No.                                                      15       Q And is that for the same reason as the
   16       Q Would it surprise you that no state was                  16   other outcomes?
   17   found to be in substantial conformity?                         17       A That's correct.
   18       A No.                                                      18       Q And then on the same page, page ten, you
   19       Q Is that for the same reasons as the                      19   talk about the CFSR systemic factors?
   20   other outcomes that we've discussed?                           20       A Uh-huh.
   21       A Correct.                                                 21       Q And the last sentence in that middle
   22       Q And then if we turn the page to page                     22   paragraph, it says, "The areas in which West

                                                                                                         22 (Pages 82 - 85)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 11 of 20 PageID #: 9827


                                                    Page 86                                                             Page 88
    1   Virginia failed to meet substantial conformity         1   to collect both the items that we need to be
    2   included," and then it lists those. So the first       2   looking at as child welfare systems as well as be
    3   one is Statewide Information System.                   3   able to process that amount of information, not to
    4          Do you know how many states were found          4   mention have people who are able to analyze that
    5   to be in substantial conformity with that systemic     5   data and produce recommendations. So that does
    6   factor, the Statewide Information System?              6   not surprise me.
    7      A No.                                               7      Q    And then for the Service Array and
    8      Q Do you know the age of West Virginia's            8   Resource Development systemic factor, do you know
    9   current Statewide Information System?                  9   how many states were found to be in substantial
   10      A The age of the Statewide Information             10   conformity?
   11   System?                                               11      A    No.
   12      Q Yeah.                                            12      Q    Would it surprise you that only three
   13      A Is that what you're asking?                      13   states were found to be in substantial conformity?
   14      Q Yes.                                             14      A    No.
   15      A I read in your documents that you're             15      Q    Okay. And why is that?
   16   implementing a new system and I could not recall      16      A    So I think -- that alarm was for the end
   17   the exact start date of that new system. My           17   of our break but we're already back.
   18   recollection is it's within the last five years.      18          This is a challenging area, having a
   19      Q For the new system; is that what you're          19   service array that is not only a good looking
   20   saying?                                               20   list -- as I mentioned in my report, West Virginia
   21      A For the new system, um-hm, but I'm not           21   has that -- but it is also one that is really
   22   sure of the exact date.                               22   attuned to the needs of the population and is
                                                    Page 87                                                             Page 89
    1           MS. POST: Counsel, could we take a          1      actually producing outcomes that we want to see
    2   ten-minute break at this point?                     2      among those populations and so it does not
    3           MS. SMITH: Sure. Should we come back        3      surprise me to hear that. This is a challenging
    4   at 11:05? Is that okay? I guess it's now 10:57.     4      area to be -- to be sure.
    5   We can do 11:07.                                    5         Q The next systemic factor is the Foster
    6           MS. POST: Okay. Thank you.                  6      and Adoptive Parent Licensing, Recruitment, and
    7           MS. SMITH: Okay. Yeah.                      7      Retention.
    8           (Brief recess 10:57 a.m. to 11:05 a.m.)     8             Do you know how many states were found
    9   BY MS. SMITH:                                       9      to be in substantial conformity with that systemic
   10       Q Okay. So we are on page ten of your          10      factor?
   11   report and we're looking at the systemic factors   11         A No.
   12   from the 2017 CFSR.                                12         Q Do you know what efforts DHHR has made
   13           Do you know how many states were found     13      since this report was published to improve Foster
   14   to be in substantial conformity with the Case      14      and Adoptive Parent Licensing, Recruitment, and
   15   Review System?                                     15      Retention?
   16       A No.                                          16         A I know that that has been a focus and
   17       Q Would it surprise you that only two          17      interest of the department. In Ms. Harper's
   18   states were found to be in substantial conformity? 18      deposition she was asked about some of those
   19       A No. I think that's -- well, I think          19      specifics and it was difficult to -- to say how
   20   that's information technology -- like information  20      many, for example, foster homes had been recruited
   21   technology is a challenge, this is a lot of data   21      that were specific to transition age foster youth.
   22   to manage and often our systems need to be updated 22      So I'm aware that there are -- there's mention in

                                                                                                         23 (Pages 86 - 89)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 12 of 20 PageID #: 9828


                                                    Page 90                                                             Page 92
    1   the reports rather that there is efforts to change     1   testimony.
    2   this, but I am not able to comment on the specific     2          THE WITNESS: So to be clear, this is
    3   efforts and how rigorous they've been or anything      3   not my expectation, this is a federal expectation
    4   like that.                                             4   that 95 percent substantial conformity be met, and
    5       Q And would it surprise you that only 14           5   so my opinion of that is perhaps irrelevant, but
    6   states were found to be in substantial conformity      6   it's a high bar. However, what I'm looking at is
    7   with the Foster and Adoptive Parent Licensing,         7   trends over time within West Virginia and the
    8   Recruitment, and Retention systemic factor?            8   struggles over time that West Virginia has had on
    9       A No.                                              9   both child outcomes and on systemic factors. So
   10       Q And why is that?                                10   it's less about whether or not West Virginia has
   11       A So foster care recruitment is a                 11   hit that 95 percent mark and more about the
   12   challenging area we know across the nation and so     12   percent -- percent substantial conformity rate
   13   it doesn't surprise me. But I would point us,         13   that you've had across now many, many, many years.
   14   again, to your rate of congregate care use among      14   BY MS. SMITH:
   15   youth in -- in West Virginia compared to other        15      Q    Do you know if the CFSR compares
   16   child welfare systems though and that even with       16   children who are currently in care with children
   17   the national challenges with recruitment of foster    17   who are in their homes?
   18   parents that West Virginia appears to be              18      A    My understanding is that it's -- if I
   19   particularly struggling with this for transition      19   recall correctly, so my understanding is that the
   20   age foster youth.                                     20   CFSR is child welfare related -- or child welfare
   21       Q So did you compare West Virginia's              21   involved youth, so not just youth who are placed
   22   percentage in response to the Foster and Adoptive     22   in foster care at the time of the review.
                                                    Page 91                                                             Page 93
    1   Parent Licensing Recruitment and Retention             1           Children come in and out of foster care
    2   systemic factor, did you compare that with other       2   placement at times and are placed in different
    3   states to see how they did?                            3   types of -- of placements and so I believe that
    4       A I didn't compare that specifically, no.          4   it's child welfare involved youth.
    5       Q Did you --                                       5        Q Do you know the percentage of youth
    6       A I was basing --                                  6   reviewed that are in care versus the percentage of
    7       Q Go ahead.                                        7   youth reviewed that are not in care?
    8       A I was basing my -- my conclusions based          8        A I do not.
    9   on the reports that were provided specific to West     9        Q So on page ten, the second sentence in
   10   Virginia. So no, I didn't compare it -- I didn't      10   that paragraph says, "This is worse than in the
   11   compare that particular piece to the national         11   prior evaluation, which included failure to meet
   12   average or to other states.                           12   substantial conformity in three of the seven
   13       Q So your opinion is that the 95 percent          13   systemic factors (report year 2008)."
   14   expectation of the CFSR is very high, but you're      14           Did I read that correctly?
   15   not surprised that potentially very few states        15        A Correct.
   16   were in substantial conformity with these outcomes    16        Q Why do you feel it's appropriate to
   17   and systemic factors. But you said you were           17   compare outcomes and systemic factors between the
   18   looking at West Virginia's percentages to make        18   2008 CFSR and the 2017 CFSR?
   19   your conclusion, but you didn't compare West          19        A That's a typical way of looking at the
   20   Virginia's percentages to another state; is that      20   typical methodology and typical way of looking at
   21   right?                                                21   trends over time to compare changes over time
   22          MS. POST: Objection. Misstates the             22   within a particular outcome.

                                                                                                       24 (Pages 90 - 93)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 13 of 20 PageID #: 9829


                                                   Page 98                                                   Page 100
    1   yes. So if I recall correctly, there are              1   also patterns that are across multiple data points
    2   narratives that are included as part of that          2   and types of data that are collected, so I mean it
    3   review. I didn't -- again, as you questioned me       3   in that sense, is that with all of the different
    4   earlier did I interview people myself. I didn't       4   data sources that I looked at all signs pointed to
    5   do that, but I did look at the state-level reviews    5   transition age youth in foster care in West
    6   and the efforts to continue to improve in between     6   Virginia not experiencing outcomes that we would
    7   CFSRs.                                                7   expect relative to other foster youth across the
    8       Q So on page 22 of your report, which I           8   nation and that they are, for example, being
    9   believe is the last page, if you could turn to        9   placed in congregate care at very high rates.
   10   that, please.                                        10           Those -- that's what I mean by patterns,
   11       A Yes, I'm here.                                 11   is that it's not just comparing CFSRs across years
   12       Q Okay. The last sentence says, "Based on        12   but it's looking at CFSRs, it's looking at the
   13   current policies, practices and outcomes, West       13   state-level reviews, and looking at the other --
   14   Virginia DHHR operates a system that fails to meet   14   the other pieces of evidence that I considered.
   15   its stated goals for children, with its pattern of   15           THE REPORTER: All right. We're going
   16   failing to address safety, permanency, and           16   to have to hold on a second because Dawn got
   17   well-being of transition age youth."                 17   knocked off again. She's not on.
   18           When you say "pattern," what's your          18           MS. SMITH: Yeah. Okay.
   19   basis for that?                                      19           (Brief recess 11:21 a.m. to 11:28 a.m.)
   20       A So that includes not only the CFSRs but        20           (Whereupon, Ms. Post left the
   21   also the state-level reviews that occur in between   21           proceedings.)
   22   the CFSRs, those reports. It includes -- this is     22   BY MS. SMITH:
                                                   Page 99                                                   Page 101
    1   an overall statement, so it includes really           1       Q So we were talking about your last
    2   everything that I reviewed. It includes those         2   sentence on page 22 about DHHR's patterns.
    3   outcomes that we were talking about earlier of the    3           What did you look at that was specific
    4   youth who are -- who are aged out of the system in    4   to transition age youth other than the Annie E.
    5   West Virginia compared to --                          5   Casey Report?
    6       Q Are those the Annie E. --                       6       A Everything that I reviewed is in the
    7       A Sorry.                                          7   appendix that starts on page 23. So I could read
    8       Q Are those the Annie E. Casey outcomes?          8   all of that out, but I read everything that's
    9       A That's correct. That's correct.                 9   related to transition age youth in all of your
   10       Q And --                                         10   manuals, in all of your PIPs, in all of your
   11       A It also includes the Safe Home Reports,        11   state-level reports, and the Safe at Home Reports.
   12   Evaluation Reports, and any other -- any other       12           So that's what I mean when I say that
   13   reports that are in the -- the appendix there.       13   there's a pattern, is that it's across different
   14   That really is an ominous statement of a review of   14   reports, across years, across data points, across
   15   the evidence, so it is not only related to the       15   people reporting it. To reiterate, not just
   16   CFSRs.                                               16   between the two CFSRs but across multiple data
   17       Q I guess when you say "pattern," I guess        17   points and multiple points of time.
   18   I think of pattern as something that occurs          18       Q Are there any reports that you looked at
   19   multiple times over the years. So besides the        19   besides the Annie E. Casey one that has specific
   20   CFSRs, what measures are repeated in the reports     20   data information related to transition age youth?
   21   that you reviewed?                                   21           MS. MAHONEY: Objection. Asked and
   22       A So patterns are over time, but they're         22   answered.

                                                                                              26 (Pages 98 - 101)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 14 of 20 PageID #: 9830


                                                            Page 146                                                  Page 148
    1   attend West Virginia University?                                1           So that would suggest to me that they --
    2       A I don't.                                                  2   first, you know, you would need to have them
    3       Q I think you said a very small number.                     3   completing high school or a GED, you know, high
    4       A Yeah, I don't have that number.                           4   school equivalent program, and then being able to
    5       Q Okay. Do you know how many foster care                    5   move on to other -- other training that will
    6   youth are in college from West Virginia?                        6   prepare them economically to be independent as
    7       A I don't have that specific statistic,                     7   adults.
    8   no, but it is -- nationally we know that it's a                 8           MS. POST: Counsel, to prevent confusion
    9   pretty low percentage and that's why I'm saying                 9   it appears about the MODIFY Program, it's on page
   10   that youth would need additional things in                     10   13 of the report if that would be helpful to you.
   11   addition to something like a House Program that's              11   It's 5 workers per 2700 children.
   12   going to serve such a tiny margin of your youth                12           THE WITNESS: Which page did you say
   13   who are transitioning from the foster care system.             13   that was on?
   14   You really need something that's going to help                 14           MS. POST: Thirteen.
   15   those who are going to community college or those              15           THE WITNESS: Uh-huh. Thank you.
   16   who are going to technical schools. Those are the              16           MS. POST: Anything else I can help
   17   kinds of -- at the point where they're preparing               17   direct you.
   18   to transition to adulthood, those are the kinds                18   BY MS. SMITH:
   19   of, let's say, array of educational supports that              19       Q So I had a few more questions about the
   20   would be important.                                            20   Annie E. Casey Profile.
   21           So all of this is to say -- we got into                21           Could you turn to page four of that
   22   this conversation because you're talking about                 22   document, please.
                                                            Page 147                                                  Page 149
    1   MODIFY being a great idea but poorly implemented                1      A Yes, I'm there.
    2   because of -- it seems like being under resourced               2      Q Okay. So the top of page four has a
    3   and putting folks who are the case workers there                3   "Services" title and it shows that West Virginia
    4   in a very tough position to be able to serve that               4   does better than the U.S. population with
    5   many youth.                                                     5   70 percent receiving educational financial
    6          This House Program is another example of                 6   assistance compared to 23 percent in the United
    7   something that is a wonderful idea, but in                      7   States; is that right?
    8   practice it's not really making, I would think,                 8      A Yes.
    9   the impacts that West Virginia is hoping that it                9      Q And then also with room and board
   10   will be making. But again, that is, you know,                  10   assistance, West Virginia does better than the
   11   just based on simply the information of -- of how              11   United States population with 23 percent compared
   12   many youths are going to college typically, to a               12   with 19 percent nationally; is that right?
   13   four-year college.                                             13      A Yes.
   14      Q    Do you know how many foster care youth                 14      Q And you didn't cite these statistics in
   15   from West Virginia are in technical schools?                   15   your report, right?
   16      A    I don't. I do know -- I can tell you                   16      A I don't think that I talked about these
   17   that only 72 percent of West Virginia foster youth             17   three.
   18   have a high school diploma by age 21, so...                    18          Part of it was because there is
   19      Q    And that's from the Casey report?                      19   insufficient data for employment programs and
   20          MS. POST: Annie E.                                      20   vocational training. I was mostly looking at the
   21          THE WITNESS: Right, Annie E. Casey,                     21   outcomes -- using this for the outcomes and then
   22   yeah, Foundation Report.                                       22   kind of talking about the services that were being

                                                                                                      38 (Pages 146 - 149)
                                          Veritext Legal Solutions
                        215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 15 of 20 PageID #: 9831


                                                             Page 150                                                           Page 152
    1   provided through the information that was -- that                1   how to incorporate what this meant like
    2   was given in the -- the state-level reports. So                  2   specifically for West Virginia, so...
    3   yes, there is -- there is this information here.                 3      Q    So I'm sorry, I'm confused. Did you
    4           And part of what made me pause on this                   4   consider this information or not in making your
    5   is that I couldn't tell if this was at age 21 or                 5   conclusion?
    6   if this was among transition age youth, for                      6      A    I considered --
    7   example. So part of it was that I wanted to make                 7      Q    Did you consider the Educational
    8   sure I was very clear on everything that I was                   8   Financial Assistance and the Room and Board
    9   giving you in the report and I'm just not certain                9   Assistance? I understand the Employment Programs
   10   that this is at age 21 just like the other -- see               10   has a small sample.
   11   how the other ones are listed very clearly at what              11      A    I read this, but I didn't cite it in my
   12   point that was evaluated? I wasn't sure it was                  12   report because, as I said, I couldn't figure out
   13   like all 14 to 18 year olds in -- in West                       13   which subgroup they were talking about, if it was
   14   Virginia. I wasn't sure.                                        14   after youth had aged out or, you know, this was at
   15       Q Well, the title of the report says,                       15   age 21 or if this was 14 or 18 year olds. So I
   16   Transition-Age Youth in Foster Care," right?                    16   considered it while I was reading through the
   17       A It does and then the different                            17   document, but I didn't include it in my report
   18   indicators are pretty clear about which part of                 18   because, again, I wasn't sure how to -- to frame
   19   that group they're talking about. This one just                 19   those -- those details.
   20   says "Services," so I wasn't sure what that was                 20      Q    I have a similar question on page three
   21   about.                                                          21   of the Annie E. Casey 2018 West Virginia Profile.
   22           It also says here that it would be less,                22          There's "Placement Type" listed at the
                                                             Page 151                                                           Page 153
    1   so the N/A under "Employment Programs/Vocational                 1   top of the page and it shows that West Virginia
    2   Training," it says that it cannot publish due to a               2   has a rate of 2 percent of runaways and the United
    3   sample size under ten young people. And so that                  3   States has double that at 4 percent of runaways.
    4   suggested to me that we may be talking about a                   4      A Uh-huh.
    5   very small group of youth. I wasn't confident in                 5      Q Why did you not include this in your
    6   what exactly they were saying and so that's why I                6   report?
    7   didn't cite it there.                                            7      A So to me runaway is not a placement.
    8          As I stated before, I really tried to                     8   That is not a formal placement, that is just what
    9   look for strengths within the West Virginia                      9   happens if people leave their placement. So I
   10   system. I think that's very important to do. And                10   didn't include it for that reason.
   11   it wasn't because I wasn't trying to highlight                  11      Q Okay. And then could you please turn to
   12   strengths in your services, it just wasn't there.               12   page two of the report.
   13      Q    So was this information considered in                   13      A Yes.
   14   concluding that there was a pattern of failing to               14      Q So the top right chart it lists "Number
   15   serve West Virginia's aging out population?                     15   of Placements During Most Recent Foster Care
   16      A    The services that are being provided,                   16   Episode." So it shows that in 2018, 44 percent of
   17   yes, okay, first, and the services that are being               17   West Virginia foster youth experienced one
   18   provided in West Virginia are not creating the                  18   placement during their most recent foster care
   19   kinds of outcomes that we would want to see among               19   episode while only 30 percent of foster youth
   20   youth. And so without saying, for example, which                20   nationally experienced one placement during their
   21   specific programs were being offered and to how                 21   most recent foster care episode."
   22   many youths, it was hard for me to get a handle on              22          Do you see that?

                                                                                                              39 (Pages 150 - 153)
                                           Veritext Legal Solutions
                         215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 16 of 20 PageID #: 9832


                                                   Page 154                                                  Page 156
    1       A Uh-huh.                                          1   BY MS. SMITH:
    2       Q Then it also shows, if you combine those         2       Q Okay. So where did you pull out the
    3   first two columns, that in West Virginia               3   congregate care piece of this?
    4   67 percent of foster youth experienced two or          4       A I'm saying that this data is consistent
    5   fewer placements during their most recent foster       5   with what we would expect with a child welfare
    6   care episode while only 50 percent of foster youth     6   system that has an overreliance on congregate
    7   nationally experienced two or fewer placements         7   care, that youth would have less transitions and
    8   during their most recent foster care episode.          8   numbers of placement if they're in congregate care
    9           Why did you decide not to include these        9   because once you're there, it's harder to run away
   10   data points?                                          10   and it's less likely that you're going to have a
   11       A This is not evidence of anything that's         11   placement disruption because you are already in a
   12   going well in West Virginia. This confirms to me      12   highly restrictive environment.
   13   the congregate care use.                              13       Q Could this also refer to the number of
   14           So when youth are placed in congregate        14   placements in a foster family home?
   15   care, they are sometimes in a locked or a             15       A It's possible, but again, with the low
   16   semi-locked facility. That could also explain the     16   number -- and again Ms. Harper was not able to say
   17   lower (inaudible) rates that are happening. But       17   how many foster parents there are specific to
   18   they are less likely to have a disruptive             18   this -- to this population, but what we assume is
   19   placement because they're in a place that has a       19   a low number based on -- well, it's difficult,
   20   very high --                                          20   these are reported across reports, in recruiting
   21       Q I'm sorry, can you explain that?                21   and retaining and training those foster parents.
   22       A Yeah.                                           22   We would expect that -- that these numbers are
                                                   Page 155                                                  Page 157
    1      Q How do you get that from this chart?           1      consistent with -- with -- with a high use of
    2      A Yeah. So you can't see it directly from        2      congregate care. So did I answer your question?
    3   the chart of course. What I'm putting that          3          Q I think we're getting there. Not quite
    4   information together with is that it simply would   4      yet.
    5   have confirmed the concerns about congregate care 5               I mean, wouldn't this also be consistent
    6   because of the low numbers of foster parents        6      with use of -- I mean, only placing kids in any
    7   versus congregate care usage and congregate care    7      foster care placement?
    8   placements. That to me is in -- is completely       8             Like I'm not sure how you pulled out
    9   consistent with what we would see with an overuse 9        congregate care when this is number of placements
   10   of congregate care, is that you would have fewer   10      during most recent foster care episode and it's
   11   placements because once you send youth there, they 11      across all placements.
   12   are less likely to have a disruptive placement.    12             MS. POST: Objection.
   13   They're not having to adjust --                    13      Mischaracterization of the testimony. Again, this
   14      Q So you're saying -- go ahead.                 14      is harassing in terms of counsel deliberately
   15      A They're not having to adjust to a new         15      misstating testimony where she indicated she
   16   home, they're not having to -- you know, it's      16      was -- crossover in terms of analysis of reports
   17   just -- anyway, I think I've stated my point.      17      in comparison and not taking that in isolation.
   18      Q So is it your understanding that this         18             THE WITNESS: Think about it this way.
   19   number of placements is only referring to          19      If a youth comes into care, they're 14 or older
   20   congregate care placements?                        20      and if you have a higher percentage of those youth
   21           MS. POST: Objection.                       21      who were going into a congregate care versus a
   22           THE WITNESS: That's not what I said.       22      foster home placement, those -- we would expect

                                                                                             40 (Pages 154 - 157)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 17 of 20 PageID #: 9833


                                                  Page 158                                                  Page 160
    1   that, when a -- when a system has those practices   1            THE WITNESS: I'm so sorry.
    2   of overusing congregate care, that there would be   2            Let me start again.
    3   lower disruptions of placement. So I'm putting      3            THE REPORTER: Thank you.
    4   together the pieces. That is only -- that           4            THE WITNESS: So this is on page 18,
    5   information is consistent with what we would        5     Section VIII. The title of that section is "West
    6   expect to see.                                      6     Virginia Relies Heavily on Congregate Care,
    7           If you were, for example, having a lot      7     Despite Evidence of it Being More Expensive and
    8   of foster homes that were really -- like, let's     8     More Harmful to Foster Youth."
    9   say, you have recruited a lot of foster homes but   9            "Another major shortcoming in DHHR's
   10   not -- not trained them well and not supported     10     provision of services to transition age foster
   11   them well, then -- and you had reduced your number 11     youth is its heavy reliance on congregate care,
   12   of congregate care placements, you might see       12     which places transition age foster youth at
   13   higher disruptions of placements. That -- that is  13     significant risk of harm. More than half
   14   not what's happening in West Virginia though. We 14       (57 percent) of transition age foster youth are
   15   know that that -- that West Virginia is overusing  15     placed in congregate care in West Virginia
   16   its congregate care facilities.                    16     compared to 34 percent nationally. By comparison,
   17   BY MS. SMITH:                                      17     approximately one-third (30 percent) of West
   18       Q And what's your basis for that               18     Virginian transition age youth are placed in a
   19   statement?                                         19     family-based setting," which includes
   20       A That's reported in multiple places. I        20     pre-adoptive, relative and non-relative homes,
   21   can pull the specific statistic if you need it.    21     "versus approximately half (47 percent) of
   22   It's in my report.                                 22     transition age youth nationally."
                                                  Page 159                                                  Page 161
    1      Q    Sure.                                         1          So that's what I mean when I say that
    2      A    Okay. Give me a minute.                       2   there is a pattern of overreliance on congregate
    3          MS. POST: Just to be helpful, so we            3   care and why these numbers of lower placement
    4   don't lose time, I believe the whole discussion is    4   disruptions are consistent with that pattern of
    5   on page 18 if that will help counsel.                 5   overuse of congregate care.
    6          THE WITNESS: On page 18, the second            6   BY MS. SMITH:
    7   section, "West Virginia" -- well, it's Part VIII.     7      Q So do you know what percentage of foster
    8   "West Virginia Relies Heavily on Congregate Care,     8   youth in congregate care are juvenile justice
    9   Despite Evidence of it Being More Expensive and       9   youth mandated to treatment by West Virginia
   10   More Harmful for Foster Youth."                      10   Circuit Courts?
   11          "Another major shortcoming" -- I'll give      11          MS. POST: Objection.
   12   you a minute to get there.                           12          THE WITNESS: No.
   13   BY MS. SMITH:                                        13   BY MS. SMITH:
   14      Q I'm there.                                      14      Q And do you have an opinion on whether
   15      A Thank you. "Another major shortcoming           15   that population experiences the same kind of
   16   in DHHR's provision of services to transition age    16   trauma as children in DHHR custody because of
   17   foster youth is its heavy reliance on congregate     17   abuse and neglect?
   18   care, which places transition age foster youth at    18          MS. POST: Objection. Outside the
   19   significant risk" --                                 19   scope, ambiguous.
   20          THE REPORTER: I'm sorry, can you slow         20          THE WITNESS: Can you restate your
   21   down when you read because I'm not looking at the    21   question?
   22   document.                                            22   BY MS. SMITH:

                                                                                           41 (Pages 158 - 161)
                                      Veritext Legal Solutions
                    215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 18 of 20 PageID #: 9834


                                                    Page 170                                                          Page 172
    1   asked this question probably 25 different times in      1          AFTERNOON SESSION
    2   different ways and I'm not going to instruct the        2                           (1:50 p.m.)
    3   witness not to answer it, but it's becoming             3   Whereupon,
    4   harassing.                                              4          ELIZABETH M. APARICIO, PH.D.
    5          THE WITNESS: Okay. So it would be                5   was called for continued examination, and having
    6   helpful for me to know not what you stated but          6   been previously duly sworn, was examined and
    7   actually the percentage of youth who are in             7   testified further as follows:
    8   congregate care in West Virginia, who are placed        8          RESUMED EXAMINATION BY COUNSEL FOR
    9   in congregate care because they are justice             9          DEFENDANTS
   10   involved and they have been court ordered to be        10   BY MS. SMITH:
   11   placed there, versus those youth who are foster        11      Q    Okay. Dr. Aparicio, can you please tell
   12   youth, who are -- come in because of child abuse       12   me everything you did to get ready for this
   13   and neglect, and that is deemed to be the most         13   deposition?
   14   appropriate placement for them versus youth who        14      A    So I prepared for 6 hours and 15
   15   are in foster care and only placed in that             15   minutes. Two hours of that was with ABC and four
   16   congregate care setting because there's no other       16   hours and 15 minutes was on my own.
   17   space for them, right? Those are the kinds of          17          So in that time I read and reread my
   18   things that I was saying would be helpful for me       18   report and annotated it for what was going to come
   19   to know. It is not particularly important for me       19   up in the deposition to try to prepare for your
   20   to know the percentage of justice involved versus      20   questions today so I would be able to answer them
   21   child welfare, child abuse and neglect involved        21   as well as I could. And I reviewed my notes from
   22   youth.                                                 22   what I had reviewed in Lexbe as well and -- yeah.
                                                    Page 171                                                          Page 173
    1         Thank you for -- for asking about that            1   If there's anything more specific you would like
    2   and for -- for offering that, but that does not         2   to know, let me know.
    3   change my conclusion that this system is not doing      3       Q Did you review the complaint in this
    4   what it's supposed to be doing to serve transition      4   case to prepare for the deposition?
    5   age youth.                                              5       A I had read the complaint some time ago,
    6         And it's 12:50. It's time for a break.            6   but I didn't reread it before the deposition, no.
    7         MS. SMITH: Okay. Thank you.                       7       Q What about did you read plaintiffs'
    8         THE WITNESS: You're welcome.                      8   brief in support of their motion for class
    9         MS. SMITH: Can we resume at 1:50?                 9   certification?
   10         THE WITNESS: Yes.                                10       A Not as part of preparation for the
   11         (Whereupon, at 12:51 p.m., a                     11   deposition. I think I may have read that earlier
   12         luncheon recess was taken.)                      12   on, I think, but I did not read it in preparation
   13               * * * * *                                  13   for today.
   14                                                          14       Q Did you review any of the other expert
   15                                                          15   reports that plaintiffs filed with their motion
   16                                                          16   for class certification?
   17                                                          17       A I did not, no.
   18                                                          18       Q And did you speak with anyone else
   19                                                          19   besides plaintiffs' attorneys in preparation for
   20                                                          20   this deposition?
   21                                                          21       A I did not, no.
   22                                                          22       Q Did you do anything else to prepare that

                                                                                                    44 (Pages 170 - 173)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 19 of 20 PageID #: 9835


                                                   Page 178                                                          Page 180
    1   statewide information systems?                         1      A Those are the case review and planning
    2       A Other than yours, no.                            2   standards that are part of the CFSR review. I can
    3       Q Would you say you were an expert on              3   detail them and pull that up if you'd like.
    4   statewide information systems?                         4      Q No, that's okay.
    5       A I'm an expert --                                 5          Do you have any experience evaluating
    6          MS. POST: Objection.                            6   case review and planning standards for foster
    7          THE WITNESS: I'm an expert on aging out         7   youth aged 14 and older?
    8   foster youth.                                          8      A I would say it's the same part of the
    9   BY MS. SMITH:                                          9   system of trying to create adequate case records
   10       Q You can answer.                                 10   and planning standards. So as an individual
   11       A Yeah. I'm an expert on aging out foster         11   social worker, sure, but not at a system level of
   12   youth, so that means that -- that includes            12   evaluating how those go. I know what it means to
   13   tracking youth but not in a statewide system          13   put together an appropriate case though.
   14   specifically.                                         14      Q So would you say that you're an expert
   15   BY MS. SMITH:                                         15   on a foster care system case review and planning
   16       Q Okay. So then further down -- let's             16   standards for foster youth aged 14 and older?
   17   see. The last sentence that begins on page five,      17          MS. POST: Objection.
   18   it again says, "This is evidenced yet again by        18          THE WITNESS: Again, as stated, I'm an
   19   multiple years in which DHHR failed to meet           19   expert in aging out foster youth and not in this
   20   federal benchmarks for expectations in these areas    20   factor in particular. So I'm a content expert in
   21   for care."                                            21   aging out foster youth, not in specifically and
   22          So for that specific piece of that             22   only case review and planning standards
                                                   Page 179                                                          Page 181
    1   sentence are you referring to the statewide            1   evaluation. My comments that are drawn based on
    2   information systemic factor in the 2008 and 2017       2   those are based on your own reviews as well as the
    3   CFSRs?                                                 3   CFSRs.
    4       A So this sentence is preceded by a                4   BY MS. SMITH:
    5   sentence that has all of the different factors in      5      Q    And by our own reviews, which reviews
    6   it, so it's more of an omnibus statement that          6   are you referring to?
    7   there have been multiple years of failure to meet      7      A    Those are the state-level reviews that
    8   federal benchmarks in these different areas.           8   occurred between CFSRs.
    9           So it's not saying specifically only           9      Q    Are you talking about the Program
   10   statewide systems -- information systems have been    10   Improvement Plan?
   11   an issue, but there have been multiple issues that    11      A    The Program Improvement Plans come out
   12   have been driving the system's inadequacies.          12   of the CFSRs and then you're reporting on those
   13       Q And are all of those four factors that          13   Program Improvement Plans, or PIP, throughout your
   14   precede that sentence, are those the four systemic    14   own review to see how you're doing over time.
   15   failures that we went over this morning in the        15          So if you look at my appendix, it has
   16   2017 CFSR?                                            16   there the -- it should have the reviews. Yeah,
   17       A Yes, that's correct.                            17   I'm looking for the program improvement --
   18       Q So for that kind of the second factor on        18   improvement review so that I can see which one it
   19   line three of paragraph numbered two, the failure     19   was and what the date was.
   20   to meet case review and planning standards, what      20          But anyhow, as you know, the state
   21   case review and planning standards are you            21   evaluates its own progress towards meeting those
   22   referring to?                                         22   federal benchmarks over time.

                                                                                                   46 (Pages 178 - 181)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 3:19-cv-00710 Document 163-3 Filed 11/16/20 Page 20 of 20 PageID #: 9836


                                                    Page 190                                                  Page 192
    1       Q So let's see. We're still on page five.       1           Q So could you please turn to page 20 of
    2   The last kind of clause in that sentence that       2       your report?
    3   we've been looking at refers to DHHR's failure to   3           A Yes, I'm there.
    4   develop adequate foster and adoptive parent         4           Q Okay. Thank you.
    5   licensing, recruitment, and retention practices to  5              So the first full sentence on that page
    6   the benefit of older foster youth.                  6       says, "Substance use has clearly been identified
    7       A Uh-huh.                                       7       as a driver of foster care entry, yet development
    8       Q Do you have any experience with foster        8       of evidence-based prevention of and treatment for
    9   and adoptive parent licensing practices?            9       substance use among parents does not appear to
   10       A So I have experience with supporting         10       have been a major focus in West Virginia."
   11   community-based organizations, not in the          11              What's the basis for that statement?
   12   licensing per se, but in recruiting and retaining  12           A The basis for that statement is that as
   13   their foster parents and really supporting them to 13       I say, "It would appear to an outside observer
   14   be able to provide adequate services to transition 14       that reducing substance use would be a priority in
   15   age youth. So service more on the community-level 15        order to stabilize foster care entries, yet for
   16   side of implementation of that, uh-huh.            16       years this has not been the case" to quote from my
   17       Q Okay. The community-level side of            17       report.
   18   recruitment and retention but not licensing; is    18              If it were me -- if it were my child
   19   that what you said?                                19       welfare system, I would have been doing everything
   20       A I'm pausing because I'm thinking back to     20       that I could to build those services out and there
   21   service -- any examples of supporting them with    21       simply is a lack of evidence that that has
   22   licensing.                                         22       happened.
                                                    Page 191                                                  Page 193
    1          That's correct. Much more in the                 1           So as we were talking about before,
    2   recruitment and retention, training and                 2   sometimes the evidence is in what's stated and
    3   trauma-informed care, that sort of thing.               3   sometimes it's in what's absent. And the lack
    4       Q So would you consider yourself an expert          4   of -- lack of discussion about what's being done
    5   in regards to foster and adoptive parent licensing      5   related to substance use and -- and just -- first
    6   practices?                                              6   of all, for initial entires but also then for
    7          MS. POST: Objection. Also calls for a            7   transition age youth who then may become parents
    8   legal conclusion, what is required by state and         8   and are stressed and have trauma and then thinking
    9   federal law, and calls -- well.                         9   about that intergenerational cycle, I -- it was
   10          THE WITNESS: Well, as I stated earlier,         10   surprising and -- to me that that was not the
   11   I am an expert in aging out youth -- foster youth      11   number one priority on, for example, the PIPs --
   12   and that may included some licensing and parent        12   or, you know, it was just -- it just --
   13   retention -- recruitment and retention, foster         13       Q Have you seen responding to substance
   14   parent recruiting and retention, but not               14   use as a number one priority in other child
   15   specifically about licensing and not specifically      15   welfare systems that you have familiarity with?
   16   in that area, no.                                      16       A So addressing substance use is always a
   17   BY MS. SMITH:                                          17   priority in child welfare, it's an issue that is a
   18       Q And what specifically about recruitment          18   struggle. So I -- I would say that yes, most
   19   and retention?                                         19   child welfare systems are working to address
   20       A I would consider myself an expert in             20   substance use in one way or another.
   21   that, yes, in the way that I just described to         21           And, again, with it being such a
   22   you.                                                   22   pernicious issue in West Virginia, I was expecting

                                                                                              49 (Pages 190 - 193)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
